Citation Nr: 0315694	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  92-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
traumatic injury of the left wrist.

2.  Entitlement to a compensable rating for a deformity of 
the left 5th finger with limitation of extension.

3.  Entitlement to an increased rating for post-operative 
residuals of a subtotal gastrectomy and vagotomy for duodenal 
ulcer disease, amebiasis and schistosomiasis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1991 and October 1991 rating 
decisions by the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, Regional Office (RO).  The February 1991 
decision continued a noncompensable rating for the veteran's 
service connected residuals of a traumatic injury of the left 
wrist.  The October 1991 decision, in pertinent part, 
continued a 10 percent rating for the veteran's service 
connected post-operative residuals of a subtotal gastrectomy 
and vagotomy for duodenal ulcer disease, amebiasis an 
schistosomiasis.  In November 1993, the Board remanded this 
appeal to the RO to formally adjudicate the issue of the 
veteran's entitlement to a compensable rating for a deformity 
of the left 5th finger with limitation of extension and to 
issue a statement of the case (SOC) which addressed the 
issues of entitlement to increased ratings for the veteran's 
service connected gastrointestinal disorder and psychiatric 
disorder.

A February 1994 SOC listed the issues of entitlement to an 
increased evaluation for schizophrenia, undifferentiated type 
and for post-operative residuals of a subtotal gastrectomy 
and vagotomy for duodenal ulcer disease, amebiasis and 
schistosomiasis, and indicated that such issues were denied.  
An April 1994 rating decision continued the noncompensable 
rating for a deformity of the left 5th finger disorder.  A 
July 1994 rating decision increased the disability rating 
assigned for the veteran's service connected psychiatric 
disorder to 100 percent.  As this represents a full grant of 
the benefits sought, that issue is no longer before the 
Board.

The Board notes that additional development is necessary with 
regard to the claims for entitlement to a compensable rating 
for residuals of a traumatic injury of the left wrist and 
entitlement to a compensable rating for a deformity of the 
left 5th finger with limitation of extension.  Therefore, 
these claims are the subject of a remand at the end of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for a gastrointestinal 
disorder has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to that claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the symptoms 
of the veteran's gastrointestinal disorder are productive of 
a moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations; severe 
symptoms related to a parasitic infection; or a recurrent 
ulcer with incomplete vagotomy.


CONCLUSION OF LAW

Post-operative residuals of a subtotal gastrectomy and 
vagotomy for duodenal ulcer disease, amebiasis and 
schistosomiasis are not more than 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 
7305, 7324 and 7348 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
entitlement to an increased rating for a gastrointestinal 
disorder, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to this claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination to assess the severity of his 
disability.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to date 
with regard to this claim.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a November 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records noted diagnoses of intestinal 
amebiasis due to E. Hystolitica and schistosomiasis in a 
March 1967 treatment record.  Service connection was granted 
for intestinal amebiasis due to E. Hystolitica and 
schistosomiasis in a September 1967 rating decision.  An 
initial rating of 10 percent was assigned, effective January 
11, 1967.  A 100 percent rating was assigned effective March 
9, 1967.  A 10 percent rating was assigned, effective May 1, 
1967.

A November 1967 rating decision recharacterized the veteran's 
disability as a duodenal ulcer with amebiasis and 
schistosomiasis.  That decision assigned a 20 percent rating 
effective May 1, 1967.  An April 1985 decision decreased the 
veteran's disability rating for his gastrointestinal disorder 
to 10 percent, effective July 1, 1985.  An October 1987 
decision recharacterized the disability as status post-
subtotal gastrectomy and vagotomy for duodenal ulcer disease, 
amebiasis and schistosomiasis and continued the 10 percent 
rating.  The 10 percent rating was continued in an August 
1989 Board decision.

A May 1989 VA treatment note indicated that the veteran 
complained of epigastric pain and acidity of the stomach.  
Epigastric tenderness was noted on examination.  A June 1989 
VA treatment note reported no evidence of ulceration, 
obstruction or lesions.  No history of dysphagia was 
reported.  The physician indicated that the veteran's 
symptoms were "most likely due to Motrin use."

A September 1992 Financial Status Report indicated that the 
veteran was receiving disability benefits from the Social 
Security Administration.  Records obtained from the Social 
Security Administration do not reflect that the veteran's 
gastrointestinal disorder was taken into consideration when 
awarding the veteran disability benefits.

VA treatment records from May 1994 to April 2002 do not 
reflect treatment for complaints related to a 
gastrointestinal disorder.

A March 1995 VA examination report noted that the veteran did 
not complain of diarrhea.  The veteran reported that he 
occasionally vomited, but very rarely.  He denied hematemesis 
or melena.  He did indicate that he had mild epigastric 
burning pain.  No evidence of amebiasis or schistosomiasis 
was noted.

A May 2002 VA examination report stated that there was no 
history of vomiting.  There was no history of hematemesis or 
melena.  In addition, there was no active treatment noted at 
that time.  There was no history of circulatory disturbances 
or hypoglycemic reactions.  The veteran reported occasional 
diarrhea and constipation.  There was no history of colicky 
pain, nausea or vomiting.  On examination, the veteran's 
weight was stable.  There was no sign of anemia.  In 
addition, there was no sign of pain and no evidence of pain 
or tenderness.  An upper GI series was conducted in 
conjunction with the VA examination.  The examination showed 
a normal distal thoracic esophagus.  No hiatal hernia or 
gastroesophageal reflux was identified.  There was evidence 
of status post subtotal gastrectomy.  The anastomosis was 
patent.  No space occupying lesion, ulcer or mucosal 
abnormalities were identified.  A parasite examination, 
conducted in conjunction with the VA examination, noted no 
ova or parasites.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Under 38 C.F.R. § 4.114 ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other. A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

A duodenal ulcer is assigned a 10 percent rating for a mild 
case with recurring symptoms once or twice yearly.  A 20 
percent evaluation  is warranted for a moderate case with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
a moderately severe case with symptoms that are less than 
severe but with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days in duration at least four or more times a year.  A 
severe case, which is rated 60 percent disabling, is 
manifested by pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
and weight loss productive of serious impairment of health. 
38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Code 7321 a 10 percent rating is warranted 
for amebiasis with mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea.  38 C.F.R. § 4.114, 
Diagnostic Code 7321 (2002).  This is the maximum rating 
available under this diagnostic code.

Under Diagnostic Code 7324 moderate symptoms related to 
distomiasis, intestinal or hepatic, warrant a 10 percent 
rating.  Severe symptoms warrant a 30 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7324.

Residuals of vagotomy with pyloroplasty or gastroenterostomy 
is rated as 20 percent disabling where there is recurrent 
ulcer with incomplete vagotomy.  A 30 percent rating is 
assigned for symptoms and confirmed diagnosis of alkaline 
gastritis or of confirmed persistent diarrhea.  A 40 percent 
is warranted where residuals of vagotomy with pyloroplasty or 
gastroenterostomy followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, Diagnostic Code 7348.  
According to a note following the diagnostic code, a 
recurrent ulcer following a complete vagotomy is rated under 
Diagnostic Code 7305 (with a minimum rating of 20 percent) 
and dumping syndrome is to be rated under Diagnostic Code 
7308.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 10 percent for the veteran's service connected 
post-operative residuals of a subtotal gastrectomy and 
vagotomy for duodenal ulcer disease, amebiasis and 
schistosomiasis.  In this case, the Board has considered the 
appropriate ratings under Diagnostic Codes 7305, 7321, 7324 
and 7348.  Given the regulatory provisions of 38 C.F.R. 
§§ 4.113 and 4.114, separate ratings may not be assigned.

A higher rating is not warranted under Diagnostic Code 7305 
as the evidence of record does not reflect that the veteran 
suffers from what would accurately be characterized as a 
moderate duodenal ulcer.  Likewise, a 20 percent rating is 
not warranted under Diagnostic Code 7348 as the evidence of 
record does not indicate that that the veteran has a 
recurrent ulcer with incomplete vagotomy.  The upper GI 
series, conducted in conjunction with the May 2002 VA 
examination, noted that there were no ulcers present.  VA 
treatment records do not reflect any treatment for complaints 
related to a gastrointestinal disorder after May 1994.  The 
May 2002 VA examiner specifically noted that the veteran was 
not currently receiving treatment for complaints related to 
his gastrointestinal disorder.

With regard to the veteran's history of amebiasis, the Board 
notes that 10 percent is the maximum rating available under 
that diagnostic code.  Accordingly, a higher rating is not 
available under Diagnostic Code 7321.  Schistosomiasis is 
rated by analogy to distomiasis, which is also a parasitic 
infection, under Diagnostic Code 7324.  A 30 percent rating 
is not appropriate in this instance because the evidence of 
record does not reflect severe symptoms related to the 
veteran's history of schistosomiasis.  The May 2002 parasite 
examination specifically found no ova or parasites present.  
After considering all of the evidence of record the Board 
finds that the manifestations of the veteran's 
gastrointestinal disorder are no more than 10 percent 
disabling according to the schedular criteria.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's gastrointestinal disorder alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased evaluation for post-operative 
residuals of a subtotal gastrectomy and vagotomy for duodenal 
ulcer disease, amebiasis and schistosomiasis, currently 
evaluated as 10 percent disabling, is denied.


REMAND

In April 1998, the Board remanded the issues of entitlement 
to a compensable rating for residuals of a traumatic injury 
of the left wrist and entitlement to a compensable rating for 
a deformity of the left 5th finger with limitation of 
extension to the RO for further development.  A VA 
examination was scheduled for June 2, 2002.  The veteran 
failed to report for the examination.  There is currently no 
indication of record that the veteran was afforded adequate 
notice of the June 2002 VA examination.

Accordingly, to ensure full compliance with due process 
requirements, the claims are REMANDED for the following:

1.  A copy of the letter informing the 
veteran of the time and place of his June 
2002 VA examination, sent to his current 
address of record, should be associated 
with the claims folder.

2.  In the event such letter can not be 
located and associated with the claims 
folder, the veteran should again be 
afforded a VA examination in order to 
ascertain the current nature and extent 
of severity of the service-connected 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  The 
examiner is requested to assess the 
effects of the veteran's left wrist and 
left 5th finger disabilities upon 
ordinary use, and any functional 
impairment due to pain, weakened 
movement, loss of endurance, excess 
fatigability, or incoordination.  The 
report should contain a full description 
of the effects of the veteran's 
disabilities on his ordinary activities.  
The letter notifying the veteran of the 
examination should be associated with the 
claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

